                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CLIFTON ROBINSON,

                       Plaintiff,

       v.                                                      Case No. 19-C-1294

DAVE BROOKS,

                       Defendant.


                                      SCREENING ORDER


       Plaintiff, who is currently serving a state prison sentence at Green Bay Correctional

Institution and representing himself, filed a complaint under 42 U.S.C. § 1983, alleging that his civil

rights were violated. This matter comes before the court on Plaintiff’s motion for leave to proceed

without prepaying the full filing fee (Dkt. No. 2) and his motion for leave to file a second amended

complaint (Dkt. No. 8). This court will grant Plaintiff leave to file the amended complaint and will

proceed to screen the second amended complaint. See Fed. R. Civ. P. 15(a)(1)(B) (allowing party

to amend pleading with the court’s leave “when justice so requires”).

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid an initial
partial filing fee of $9.42. Plaintiff’s motion for leave to proceed without prepaying the filing fee

will be granted.

                                 SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A claim

is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v. Hernandez,

504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker

v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The court accepts the factual allegations as true and liberally construes them in the

plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                               ALLEGATIONS OF THE COMPLAINT

       On March 7, 2019, while working two different kitchen/food service jobs at Green Bay

Correctional Institution (GBCI), Plaintiff began to suffer migraines and blurred vision and


                                                  2
requested a lay-in from Defendant. He informed Defendant that his work performance might be

affected by his illness. Defendant denied the lay-in request, stating he also was experiencing

migraines and was still at work. Following this interaction, Plaintiff informed Defendant that he

would file a complaint against him with the Inmate Complaint Review System at GBCI. Soon after

returning to work, between 8:15 A.M. and 8:35 A.M., Plaintiff fainted in the kitchen dishroom.

Plaintiff woke up surrounded by medical staff and correctional officers and was taken to the Health

Service Unit at GBCI. Plaintiff suffered back, neck, and head injuries and was prescribed a muscle

relaxer and naproxen. He then filed a complaint with the GBCI Inmate Complaint Review System;

the complaint was dismissed.

       On about March 9, 2019, Plaintiff sent Defendant a request to ask why he had been

scheduled for two jobs at the same time on March 7, 2019. Defendant informed Plaintiff it was a

“mistake.” On March 25, 2019, Defendant again scheduled Plaintiff for two jobs at the same time.

Plaintiff believes that working both the servery and the dishroom put additional strain on his injury.

After this shift, Plaintiff informed Defendant that he would be filing another internal complaint with

GBCI, which was later dismissed.

       On March 27, 2019, Defendant again scheduled Plaintiff to work even though the GBCI

medical staff placed a “No Work Restriction” on Plaintiff. Plaintiff worked for one hour until

Defendant told him he could return to his unit because of the restriction. Plaintiff informed

Defendant that he would be filing another internal complaint with GBCI because Defendant was

aware of the work restriction when he scheduled him to work.

       On another occasion, Plaintiff was ordered to work by a different correctional officer, but

was then sent back to his unit due to the work restriction. As Plaintiff walked upstairs to his unit,


                                                  3
he felt worsening back pain and fell down one flight of stairs. Health services administered muscle

rub.

       After his “No Work Restriction” expired, Plaintiff returned to work. He also informed

Defendant that he would be filing another internal complaint with GBCI; this complaint was

dismissed. On April 3, 2019, Defendant removed Plaintiff from his work assignment the same day

Plaintiff received a conduct report, which disciplined Plaintiff for not attending work one hour and

fifteen minutes early. Plaintiff appealed the conduct report and filed another internal complaint

against Defendant. Both the complaint and the appeal were dismissed. In addition to the appeal

of the conduct report, Plaintiff filed a total of four internal complaints with GBCI.

                                     THE COURT’S ANALYSIS

        Plaintiff alleges that Defendant was deliberately indifferent to his medical needs. The

Eighth Amendment prohibits “cruel and unusual punishments” and imposes a duty on prison

officials to take reasonable measures to guarantee an inmate’s safety and to ensure that the inmate

receives adequate medical care. Farmer v. Brennan, 511 U.S. 823, 832 (1994). Prison officials

violate the Constitution if they are deliberately indifferent to a prisoner’s serious medical needs.

Id. (citing Estelle v. Gamble, 429 U.S. 97, 103 (1976)). The medical condition must be objectively

and subjectively serious. Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011). “A medical need is

considered sufficiently serious if the inmate’s condition ‘has been diagnosed by a physician as

mandating treatment or . . . is so obvious that even a lay person would perceive the need for a

doctor’s attention.’” Id. (citing Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005)). Notably, “[a]

medical condition need not be life-threatening to be serious; rather, it could be a condition that

would result in further significant injury or unnecessary and wanton infliction of pain if not


                                                 4
treated.” Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir.2010). To satisfy the subjective element,

a plaintiff must show that the defendant acted culpably, a standard that is higher than negligence

or inadvertence. Id. However, “[i]t is enough to show that the defendants knew of a substantial risk

of harm to the inmate and disregarded the risk.” Id. (citing Greeno, 414 F.3d at 653).

        Plaintiff’s allegations support a claim that Correctional Officer Brooks at most misjudged

the seriousness of Plaintiff’s medical condition when he denied his request for a lay-in, which I take

to mean permission to go lie down, in response to his claim that he was experiencing a migraine

headache. Since Plaintiff did not ask for medical attention, but only to be excused from his work

assignment, there is no reason to believe that CO Brooks believed Plaintiff has a serious medical

need. Most people are able to work with minor aches and pains. By Plaintiff’s own account, when

he later fainted, he did receive medical care.

        The fact that Brooks scheduled Plaintiff for two different jobs at the same time appears to

be no more than what Brooks said it was: a mistake. Plaintiff suffered no harm before the mistake

was corrected. Likewise, the fact that Plaintiff was scheduled for work when he had a “no work”

restriction, appears another simple mistake. Once informed of the error, Brooks told Plaintiff to go

back to his cell. Plaintiff alleges that CO Johnson nevertheless directed him to work until breakfast,

but there is no allegation that CO Brooks was aware of Johnson’s order. Thus, he cannot be held

responsible for the fact that Plaintiff may have worked a short time even though he had a medical

excuse to remain in his cell.

        Finally, the allegation that CO Brooks retaliated against Plaintiff by removing him from a

work assignment because Plaintiff refused to attend work an hour and fifteen minutes early likewise

does not amount to a constitutional violation. Indeed, none of Plaintiff’s allegations, considered


                                                  5
individually or altogether amount to a violation of Plaintiff’s constitutional rights. Other peoples’

mistakes and/or minor instances of unkindness, such as those alleged in the complaint, may be

frustrating, but they do not amount to constitutional violations.

        Plaintiff’s claims will therefore be dismissed. He has provided no arguable basis for relief,

having failed to make any rational argument in law or fact to support his claims. See House v.

Belford, 956 F.2d 711, 720 (7th Cir. 1992) (quoting Williams v. Faulkner, 837 F.2d 304, 308 (7th

Cir. 1988), aff'd sub nom. Neitzke v. Williams, 490 U.S. 319 (1989)).

        IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to file an amended

complaint (Dkt. No. 8) is GRANTED.

        IT IS FURTHERED ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

        IT IS FURTHER ORDERED that the case is DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.

        IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $340.58 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If




                                                 6
Plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

order along with Plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.

        Dated at Green Bay, Wisconsin this          17th     day of October, 2019.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach, Chief Judge
                                                  United States District Court

 This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests an
 extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline. See
 Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able to file an
 action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal Rule
 of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure 60(b).
 Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry of
 judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable
 time, generally no more than one year after the entry of judgment. The court cannot extend these
 deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




                                                      7
